NO. 07-12-00322-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 DECEMBER 28, 2012


                          DAVID LOUIE HEARN, APPELLANT

                                           v.

                          THE STATE OF TEXAS, APPELLEE


              FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                 NO. 18,633-A; HONORABLE DAN L. SCHAAP, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION

      Appellant, David Louie Hearn, entered a plea of guilty, pursuant to a plea

bargain, to the offense of indecency with a child. 1    Pursuant to the plea bargain,

appellant was placed on deferred adjudication community supervision for a period of

eight years. Subsequently, appellant’s community supervision was extended for one

additional year. The State subsequently filed a motion to adjudicate appellant guilty of

the offense. Appellant pleaded true to one of the allegations contained in the State’s

motion to adjudicate and, following a hearing on the issue of punishment, was


      1
          See TEX. PENAL CODE ANN. § 21.11(a) (West 2011).
sentenced to serve 15 years confinement in the Institutional Division of the Texas

Department of Criminal Justice. Appellant gave notice of appeal. We will affirm the

judgment of the trial court.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744–45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court’s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The Court has

also advised appellant of his right to file a pro se response. Appellant has not filed a

response. By his Anders brief, counsel reviewed all grounds that could possibly support

an appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).      We have found no such arguable grounds and agree with

counsel that the appeal is frivolous.




                                            2
       Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed. 2




                                                       Mackey K. Hancock
                                                            Justice


Do not publish.




       2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                            3